UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7416



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BOBBY JACK DELAUDER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Charles H. Haden II,
District Judge. (CR-93-22)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Jack DeLauder, Appellant Pro Se.    Sharon Mullen Frazier,
OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bobby Jack DeLauder seeks to appeal the district court’s

order denying DeLauder’s motion to require the government to allow

him to “demonstrate ordinance.”   We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -